Citation Nr: 0032145	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  94-44 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Mr. James W. Stanley, Jr., 
Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and a licensed professional counselor


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
4, 1964 to July 11, 1968, and from August 13, 1968, to 
December 6, 1974.

In May 1993, the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, denied the veteran's 
claim for service connection for
post-traumatic stress disorder (PTSD).  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  During 
the pendency of his appeal, he moved to Arkansas, so the RO 
in North Little Rock assumed jurisdiction over his case.  And 
subsequently, as support for his claim, he testified at a 
hearing at that RO in December 1994.  The Board later 
remanded his claim to the RO in December 1996 for further 
development and consideration.

While his case was at the RO on remand, the veteran filed an 
additional claim for a total disability rating based on 
individual unemployability (TDIU).  He also testified at 
another hearing at the RO in January 1999, along with his 
wife and one of his therapists.  The RO subsequently 
determined in September 1999 that he was not entitled to a 
TDIU, and he appealed that decision to the Board as well, in 
addition to his claim for PTSD, which the RO has continued to 
deny.  He testified at a third hearing at the RO in December 
1999, but he since has indicated in a September 2000 
statement that he does not want an additional hearing at the 
RO before a veterans law judge of the Board during a travel 
assignment (Travel Board hearing) or, alternatively, using 
video-conferencing technology.  He withdrew his requests for 
these types of hearings.  See 38 C.F.R. § 20.704(e) (2000).




REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  VA previously used DSM-III-R, 
instead of DSM-IV, for determining whether a veteran had PTSD 
related to his service in the military, and the important 
difference between the two versions of the manual was that 
DSM-III-R required "medical evidence establishing a clear 
diagnosis of the condition,..." as opposed to in accordance 
with the criteria of 38 C.F.R. § 4.125(a) contained in DSM-
IV.  The other requirements were the same.  Since, however, 
the veteran filed his claim for PTSD in November 1992, when 
VA used the former criteria of DSM-III-R, and since the 
governing criteria since have changed during the pendency of 
his appeal to those contained in DSM-IV, VA must consider 
both the former and revised criteria and apply the version 
that is "more favorable" to his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

In a statement received at the RO in March 1994, and while 
testifying during his various hearings, the veteran recounted 
a whole litany of purported incidents during service, 
particularly while stationed in and around Vietnam, that he 
believed led to him developing PTSD.  Those incidents mostly 
involved witnessing killings, mutilations and severe injuries 
of innocent civilians and friendly and enemy soldiers, alike, 
as well as various other unjustifiable and senseless acts of 
violence.  He also alleged that, because of this and 
insufficient training before going to Vietnam, he was in 
constant fear that he would be severely injured or killed, 
too, especially while on guard duty at the perimeter of his 
base-since he was the first line of defense in the event of 
a surprise attack-or while serving aboard ships.  He also 
claimed that, while flying into Vietnam, he slept on stacked 
cases of blood plasma, creating even more anxiety, and that 
he also slept on coffins while flying out of Vietnam after an 
initial 4-month tour of duty during 1966.  He said that he 
later had an additional 9-month stint in and around Vietnam 
during 1968, primarily aboard the U.S.S. Ticonderoga, and 
that even when he didn't personally witness a tragedy he 
still saw the devastating effects and aftermath of it.  He 
said that his father committed suicide, which the veteran 
felt personally responsible for because, although he had re-
enlisted to head back to Vietnam for the second tour, he did 
not receive the money from the military that he was promised 
to give his father in a lump sum loan to help him save his 
failing business.  The veteran said that all of this 
progressively wore him down mentally, to the point that he 
began abusing alcohol and being repeatedly reprimanded for 
his behavior stemming from his addiction.  But some 
particularly stressful incidents of note allegedly involved 
witnessing the decapitation of two fellow crewmen, in 
separate accidents, while serving aboard the U.S.S. 
Ticonderoga, and learning of the death in combat of a very 
close friend that he had grown up with since childhood.

The veteran also mentioned those same incidents in statements 
that he has submitted at other times during the course of his 
appeal and while being examined on various occasions since 
1992.  But his service personnel and other records, including 
his Department of Defense Form 214N (DD Form 214N), show that 
his primary military occupational specialty (MOS) during 
service was a "radio operator," and that he received the 
National Defense Service Medal, the Vietnam Service Medal, 
and a Navy Meritorious Unit Commendation, "VMUC" (Civil 
Action Medal) with First Class Color with Palm.  
Unfortunately though, none of those medals or commendations 
is recognized by VA as indicative of combat, per se, although 
one page of his service record shows that he participated in 
an "unnamed campaign."  See, e.g., VAOPGCPREC 12-99 
(October 18, 1999); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991) (a mere presence in a combat zone is not sufficient to 
show that a veteran actually engaged in combat with enemy 
forces).

It is important to bear this in mind because of record is a 
copy of a May 1997 e-mail message from someone who reportedly 
was stationed in Vietnam from 1967-68 at the base in Binh 
Thuy, which is where the veteran says he was stationed, too.  
But the author of that message did not indicate that he knew 
the veteran personally, or otherwise of him, and despite 
describing the demographic layout of the base, particularly 
the "[h]elo pads" where soldiers routinely were medivaced 
to and from that facility, there is no indication of the 
veteran's personal involvement in that process or of him even 
witnessing a traumatic event at a distance of 200 or so yards 
away off the perimeter.

Because of the uncertainty of whether the veteran actually 
engaged in combat against enemy forces while in Vietnam, the 
RO contacted the U.S. Army and Joint Services Environmental 
Support Group (ESG) in an effort to corroborate his alleged 
stressors-particularly since even he had admitted himself 
while being examined in a VA outpatient mental health clinic 
in May 1992 that, although he was in Vietnam, he was "not 
involved in combat operations" and did not experience 
"any sig[nificant] related trauma incidents."  Furthermore, 
his representative more recently acknowledged this, as well, 
in a September 1999 statement by indicating that it was not 
being contended that the veteran was actually in combat in 
Vietnam, but rather, that he has PTSD related to his service, 
nonetheless.  The Board further notes, however, that the 
representative has even more recently made other conflicting 
allegations to the contrary.  He claimed in statements 
received in November and December 1999 that there already was 
prima fascia evidence of record conclusively proving the 
veteran engaged in combat while in Vietnam-namely, records 
indicating that he received the Vietnam Cross of Gallantry 
Medal and that his Vietnam Service Medal (alluded to above) 
also included a Bronze Star.  But this is not actually 
confirmed by the official records concerning the veteran's 
military service, and although the veteran and his 
representative allege that he has received these additional 
commendations since service by having his military records 
amended, this also is not reflected in the record on appeal, 
further adding to the confusion over whether he actually 
engaged in combat in Vietnam.  But that is not all, the 
representative also alleged at the very outset of the 
January 1999 hearing that the veteran experienced both combat 
and noncombat-related stressors.  See the hearing transcript 
at page 1.

The RO received responses from the ESG in February and August 
1995.  (The ESG is now referred to as the U.S. Armed Services 
Center for the Research of Unit Records (USASCRUR).)  The ESG 
indicated that command histories of the U.S.S. Ticonderoga, 
an aircraft carrier, revealed the ship was involved in combat 
activities in Vietnam during 1968 and 1969, which included 
the time the veteran reportedly was stationed aboard the 
ship, and that it was responsible for supporting and 
operating aircraft that engaged nautical and land targets and 
operating with other allied forces when necessary.  The ESG 
also confirmed the death of the veteran's close friend and 
confidant in February 1970.  But because there still was not 
enough information to verify any of the veteran's other 
alleged stressors, the Board remanded his claim to the RO in 
December 1996 to have him provide more specific information 
(the who, what, when and where facts) concerning those 
alleged incidents.  See Wood, 1 Vet. App. at 193.  His 
response was less than fully satisfactory to permit the best 
possible search for further supporting evidence.  However, 
the RO used the limited information that it had and again 
contacted the USASCRUR.

The USASCRUR responded in October 1998 that historical 
records concerning the U.S.S. Ticonderoga, dated from 1967 to 
1969, described many accidents during those years-including 
aircraft crashes.  The USASCRUR cited, in particular, 
a February 1967 incident involving the decapitation of an 
aviation mechanic after walking into the rotating propeller 
of an aircraft during a pre-dawn launch, resulting in his 
death.  But more importantly, the USASCRUR went on to note 
that the incident did not occur while the veteran was 
stationed aboard that ship, and that there also were no other 
historical records documenting a decapitation during 1968 
when he was assigned to that ship.  This directly contradicts 
the veteran's January 1999 hearing testimony and a buddy 
statement received in February 2000 from someone who 
reportedly served with the veteran aboard the U.S.S. 
Ticonderoga ("Tico") since there is no confirmation that 
any of their other crewmen were decapitated either during a 
routine refueling operation with another neighboring vessel 
or, alternatively, when struck on deck by the wing of an 
aircraft.  See the transcript of the January 1999 hearing at 
pages 20 and 22.

The USASCRUR was able to confirm, however, that the veteran's 
close friend and confidant died in February 1970 from wounds 
sustained in hostile action in Quang Nam Province.  But the 
veteran has given seriously questionable testimony concerning 
the circumstances surrounding that incident, too, at least 
insofar as his purported personal involvement during the 
aftermath of that fatality.

The veteran underwent a fee-basis mental status evaluation in 
September 1998, and the licensed professional counselor who 
conducted that evaluation was the same person who later 
testified on the veteran's behalf during his January 1999 
hearing at the RO.  But while undergoing that evaluation, the 
veteran said that he personally had "escorted [the body of 
his boyhood friend] back home" to the U.S. after he was 
killed in Vietnam-which, at least on its face, seems highly 
improbable since the USASCRUR (formerly, the ESG) indicated 
that the childhood friend was a Lance Corporal in the Marine 
Corps, whereas the veteran was in the Navy.  Also, they 
apparently were stationed in two entirely different areas in 
Vietnam and not all at the same time.  Moreover, although the 
licensed professional counselor diagnosed PTSD and, among 
others who have examined the veteran, causally linked it to 
his service in the military, the licensed professional 
counselor indicated during the January 1999 hearing that the 
alleged decapitations of the fellow crewmen in service, while 
the veteran was stationed aboard the U.S.S. Ticonderoga, 
where the most traumatic stressors that he had experienced.  
See the hearing transcript at page 56.  And the USASCRUR was 
unable to verify that particular stressor to support the 
diagnosis.  The USASCRUR further indicated that all of the 
veteran's remaining alleged stressors were either unverified, 
based on the limited amount of information that he had 
provided, or were unverifiable due to the inherent nature of 
the allegation.  This critical deficiency in the evidence 
necessary to support the various diagnoses of PTSD is even 
further exacerbated by the veteran's own personal 
acknowledgment during his hearing that his chronic abuse of 
alcohol during service, and since, has seriously compromised 
his ability to really remember events in their entirety as 
they actually occurred.  Consequently, there are legitimate 
reasons to question the veracity of his allegations and his 
overall credibility, regardless of the various diagnoses of 
PTSD of record.

Not only did the RO contact the USASCRUR pursuant to the 
Board's December 1996 remand, but the RO also contacted, 
among other sources, the Naval Historical Center, the 
National Personnel Records Center (NPRC), and the N.M.P.C. of 
the Department of the Navy.  See VA Adjudication Procedure 
Manual M21-1, Part VI, paragraph 7.46 (now included in Manual 
M21-1 in Part IV, Paragraph 11.38(f) (Change 61, September 
12, 1997) and in Part III, Paragraph 5.14(b) (Change 49, 
February 20, 1996).  Yet, of all the stressors alleged, 
and there were many, only one has even come remotely close to 
being actually verified, and that concerns the death of the 
veteran's childhood friend and confidant in February 1970.  
But again, since, even with that stressor, there continues to 
be some question of the veteran's credibility-insofar as the 
personal assistance that he alleges he provided following 
that fatality-the case again must be returned to the RO to 
give him an opportunity to further supplement the record with 
additional information or evidence that might permit 
independent verification of his allegations related to that 
unfortunate tragedy.

If this or any of the other alleged stressors are 
corroborated to any degree, then the veteran should be 
scheduled for another VA psychiatric examination to determine 
whether his PTSD is a result of any such experiences in 
service.  See Russo v. Brown, 9 Vet. App. 46 (1996); Gregory 
v. Brown, 8 Vet. App. 563 (1996).  It is absolutely 
imperative that the psychiatrist who is designated to examine 
the veteran be given an opportunity to review all of the 
relevant medical and other evidence on file, including a 
complete copy of this remand.  This is necessary so that the 
opinion the VA examiner gives will be a fully informed one 
that takes into account the veteran's entire medical history 
and circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Consideration of the veteran's other claim for a TDIU must be 
deferred until after this additional development is completed 
concerning his claim for PTSD because the outcome of it may 
have a resulting impact on the claim for a TDIU.  See, e.g., 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (discussing 
the notion of "inextricably intertwined" claims).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  The RO should again ask the 
veteran to provide 
a more comprehensive statement 
containing more 
detail and information concerning 
the specifics (i.e., the who, what, 
when and where facts) of the 
stressors that he alleges to have 
experienced while in the military-
but particularly the circumstances 
surrounding the aftermath of the 
death of his friend and confidant in 
February 1970 when the veteran 
claims that he personally escorted 
the body back to the U.S. for 
burial.  It is essential that the 
statement include a full, clear, and 
understandable description of the 
events in question, and that it 
contains identifying information 
concerning the units of assignment 
and any other individuals who 
purportedly were involved.  
The veteran must specify whether any 
of the individuals that he 
identifies were wounded or killed in 
Vietnam, whether he personally 
witnessed their injuries or death, 
or learned of their tragedies 
through other means, and whether any 
others have information that could 
corroborate his allegations of 
stressful experiences.  When 
identifying these individuals, the 
veteran should provide their full 
names, ranks, and unit designations 
to the company level.  He also 
should provide any information he 
has concerning other units that were 
involved, or any other identifying 
details such as the best estimate of 
the date that the alleged incidents 
occurred and the type and location 
of the incidents, etc.  The U.S. 
Court of Appeals for Veterans Claims 
(Court) has held that this is not an 
onerous or impossible burden.  See 
Wood, 1 Vet. App. at 193.  The 
veteran also is invited to submit 
additional statements from former 
military comrades or others who 
might corroborate any of his alleged 
stressful experiences.

2.  After receiving this additional 
evidence, the RO should again 
attempt to corroborate the veteran's 
alleged stressors through 
all appropriate means-including, 
but not limited to, re-contacting 
the USASCRUR.  The RO also may need 
to again contact the National 
Archives and Records Administration 
(NARA), the NPRC, the Navy 
Historical Center, and the N.M.P.C. 
of the Department of the Navy to 
first obtain operational reports, 
morning reports and/or similar types 
of clarifying evidence and submit 
this information with any that is 
provided by the veteran, or others 
acting on his behalf, 
for consideration.

3.  The RO should prepare a report 
indicating which, if any, of the 
alleged stressors actually were 
confirmed or otherwise established 
by the record.

4.  The veteran should be examined 
by a VA psychiatrist, preferably one 
who has not previously examined him, 
to determine the medical probability 
("whether it is at least as likely 
as not") that he has PTSD as a 
result of a stressor confirmed by 
the RO.  If a diagnosis of PTSD is 
deemed appropriate, then the 
examiner should explain how the 
diagnostic criteria of DSM-IV (or 
the earlier criteria of DSM-III-R) 
are met, to include identifying the 
specific stressor(s) confirmed by 
the RO underlying the diagnosis and 
commenting on the causal link 
between the stressor and the current 
symptomatology.  If the examiner 
determines the veteran has another 
psychiatric disorder, either in lieu 
of or in addition to PTSD, then the 
examiner should reconcile the 
diagnoses and discuss the 
relationship, if applicable, to the 
PTSD or otherwise to the veteran's 
service in the military.

Since the purpose of the examination 
is to resolve the question of 
whether the veteran has PTSD as a 
result of his military service, to 
the extent possible, the examiner 
should set forth his/her findings 
and opinions in a report 
demonstrating a discussion of the 
evidence and conclusions in this 
regard.  It also is imperative that 
he/she review the claims folder, 
including a complete copy of this 
remand.  The examination report 
should be typewritten and include 
all examination findings and the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.

5.  The RO should review the 
examination report to determine if 
it is in compliance with the 
directives of this remand.  If not, 
it should be returned, along with 
the claims file, for immediate 
corrective action.  
See 38 C.F.R. § 4.2.

6.  After completion of the above-
requested development, and any 
additional development deemed 
warranted by the record, the RO 
should re-adjudicate the veteran's 
claim for service connection for 
PTSD and for a TDIU.  The RO must 
base its decision on consideration 
of all of the pertinent evidence on 
file, including that added to the 
record since the issuance of the 
most recent Supplemental Statement 
of the Case (SSOC) and as a result 
of the above-requested development.

7.  If the benefits requested 
continue to be denied, then the 
veteran and his representative 
should be furnished another SSOC and 
given an opportunity to submit 
written or other argument in 
response before the case is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether any benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


